Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 8, and 15 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 10, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in further view of Gross (US PGPub 2016/0027051 A1).
In regards to claims 1, 8, 15, Lissack discloses an automated method for obtaining, storing, searching, and presenting real estate properties, the method comprising; (Claim 8) a computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method obtaining, storing, searching, and presenting real estate properties, the method comprising; (Claim 15) a system for obtaining, storing, searching, and presenting real estate properties, the system comprising: 
(Claim 15) a collaborative real estate server, coupled to one or more client devices via the internet cloud, said server comprising a central processing unit (CPU) and a memory having an application program embedded therein that when executed by said CPU cause said server to (¶ 20):
In regards to:
periodically accessing a plurality of data sources, wherein the plurality of data sources comprises at least one multiple listing service (MLS) providing on-market listings and at least one subscription service providing off-market listings, said periodically accessing comprising: 
retrieving the on-market listings and the off-market listings from the plurality of sources, the on-market listings and the off-market listings having different formats; 
converting the on-market listings and the off-market listings to property listings having a common format; and 
storing the property listings in the common format in a parcel database
(¶ 89, 107, wherein the system allows for the periodic accessing of data sources for property listings, which comprise on-market, e.g., MLS, and off-market property sources, e.g., public databases, such as, but not limited to, crime reports, school reports, events, social activities, open houses, and the like.; ¶ 76, 80, 82 wherein the system allows a user to search for homes by retrieving information from a plurality of databases and presenting them in a customized website for buyers and agents, i.e. the information retrieved from the plurality of sources are formatted to a common format that allows for each user to view the listings in a presentation that has been customized for each respective user of the system, as well as having the system to store the plurality of listings and create records that associate the listings with each respective user.
Lissack discloses that searches for listings can be performed using IDX, which the applicant admits in the remarks received on 4/15/2022 to be a well-known technology for searching for listings.  However, contrary to the applicant’s remarks that IDX is limited to only on-market and not off-market listings, the Examiner disagrees and has provided NPL references that serve as evidence that, prior to the applicant’s effective filing date, IDX does, indeed, handle off-market listings.  As a result, the Examiner asserts that the use of IDX by Lissack would include off-market listings.
Although the Examiner asserts that Lissack does not prohibit off-market listings, the Examiner has provided Shenoy to more explicitly recite this concept in the interest of compact prosecution.
Similar, with regards to the sources of information having different formats and converting the sources into a common format, Lissack discloses that information can be retrieved from a plurality of sources, such as, but not limited to, MLS format and RETS, and that the system of Lissack makes the information viewable through their interface (see Fig. 11, 18; ¶ 101, 135).  Lissack further discloses that information can be retrieved from a plurality of other sources, such as, but not limited to, other databases, spreadsheets, CSV files, ACT!, Top Producer, HouseHunt, realestate.com, internet forms, property minder, and etc.  As a result, Lissack discloses that sources have their own respective format and that the system of LIssack converts the various formats into a common format that can be viewed by the interface of Lissack.  However, in the interest of compact prosecution, the Examiner has provided Shenoy to more explicitly recite this concept.); 
presenting initial listings that satisfy initial constraints specified by a buyer;
automatically tracking subsequent constraints specified by the buyer following presentation of the initial listings and calculating analytics associated with the subsequent constraints;
automatically generating and presenting revised listings that are based on the initial listings as a function of the analytics associated with the subsequent constraints, where the revised listings are presented to the buyer and an agent;
(¶ 76, 78, 79, 80, 81, 82, 85, 101 wherein the system monitors the actions of a user who is searching for homes during an initial search and the system analyzes the monitored actions in order to identify and provide comparables to the buyer, i.e. “comps.” (NOTE:  The Examiner asserts that Lissack utilizes the term “comps” for “comparables.”)  Lissack discloses a system and method that searches for real estate properties that would be of interest to buyers and provides this information to agents.  Lissack further discloses that the system monitors buyer behavior in order to determine and assist an agent with providing recommendations to a buyer.  The system monitors buyer behavior over time to determine if other recommendations can be made to the buyer.  Although the Examiner asserts that a buyer’s interest is equivalent to “constraints,” the Examiner has provided Shenoy to more explicitly recite this concept.); and 
In regards to:
examining communications between the buyer and the agent within an automated system, and automatically enhancing collaboration between the buyer and the agent, said examining comprising: 
automatically detecting topics within the communications which can benefit from additional information; 
retrieving the additional information from one or more public data sources;
[…];
[…]; and 
automatically inserting the additional information into a stream of the communications
(¶ 77, 78, 79, 82, 83, 84, 86, 90, 111, 115, 116 wherein the system examines communications between a buyer and agent in order to encourage collaboration between the two parties by detecting the contents/reason of the communication, analyze the communications, determine and make recommendations/suggestions to an agent in order to encourage communication with buyers, and inserting/providing those recommendations/suggestions by way of alarms, reminders, or scripts and making them available to the agent or providing them on behalf of the agent).  
Lissack discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  Lissack discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of sources that contain property listing information.  Although Lissack discloses a wide range of sources that one of ordinary skill in the art would know to include on-market and off-market listings, that the property listing sources have their own format that can be converted to a common format for more effective viewing, and that property listing searches are based on buyer constraints, the Examiner has provided Shenoy to more explicitly recite the more conservative interpretations of these aspects of the claimed invention that one of ordinary skill in the art of real estate would have found to be included in Lissack.
To be more specific, Shenoy is being provided to more explicitly teach features that Lissack fails to explicitly disclose:
periodically accessing a plurality of data sources, wherein the plurality of data sources comprises at least one multiple listing service (MLS) providing on-market listings and at least one subscription service providing off-market listings, said periodically accessing comprising: 
retrieving the on-market listings and the off-market listings from the plurality of sources, the on-market listings and the off-market listings having different formats; 
converting the on-market listings and the off-market listings to property listings having a common format;
presenting initial listings that satisfy initial constraints specified by a buyer;
automatically tracking subsequent constraints specified by the buyer following presentation of the initial listings and calculating analytics associated with the subsequent constraints;
automatically generating and presenting revised listings that are based on the initial listings as a function of the analytics associated with the subsequent constraints, where the revised listings are presented to the buyer and an agent.
Shenoy, which is also directed towards real estate property searching, more explicitly teaches that it is old and well-known in the art to conduct a real estate property search that includes pocket listings (which the Examiner asserts is equivalent to “off-market” listings and further admitted by the applicant in the remarks received on 4/15/2022), since pocket listings would be an additional source of real estate properties that would not be readily available in the MLS system and are known about through less conventional or convenient means relative to the MLS system, such as, but not limited to, word of mouth, through a broker, more exclusive real estate listings sites, and etc. (see also NPL references that have been cited in the PTO-892), which would result in providing the buyer and agent with a larger pool of potential properties that would be of interest to a buyer.
Additionally, Shenoy teaches that since sources of information can be provided in different formats, it would have been obvious to not only scrub these other sources for property listing information, but to convert their formats, fuse them, and validate them as this would prevent misrepresentation of a listing and prevent confusing results.
Finally, Shenoy teaches that real estate property searches are performed in accordance to constraints and that a search can be created from scratch or modified from an existing or previously stored set of search criteria/constraints.  As a result, Shenoy teaches that a user can be provided with initial search results and that users are allowed to modify their searches based on modifying searching criteria/constraints in order to find real estate properties. 
(For support see: Col. 5 Lines 1 – 22, 35 – 64; Col. 6 Lines 23 – 44; Col. 7 Lines 32 – 41; Col. 9 Lines 13 – 42; Col. 11 Lines 15 – 35; Col. 13 Lines 10 – 28; Col. 14 Lines 19 – 26, 57 – 67; Col. 16 Lines 43 – 61; Col. 17 Lines 4 – 21, 42 – 59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of Lissack, with the ability to include other sources of real estate properties, such as, off-market listings, as this would increase the pool of potential real estate properties that can be of interest to a buyer; convert each sources’ format into a common format in order to prevent misrepresentation of a listing and prevent confusing results; and track and utilize constraints in order to provide more tailored search results for a buyer.
The combination of Lissack and Shenoy discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack and Shenoy discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home (¶ 107 wherein the public data source can include, at least, school reports).  Although the combination of Lissack and Shenoy discloses a wide range of information sources, the combination of Lissack and Shenoy fails to explicitly disclose all possible types of data that can be accessed and used or that other sources of information can be used to gather as much information as possible rather than using one source of limited information.
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
if the additional information is not available from the one or more public data sources, transmitting via a communications circuit at least one request for data corresponding to the additional information to at least one external entity;
receiving the data via the communications circuit and synthesizing the additional information on the data
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources, such as, Google Maps, Zillow, or Redfin, to obtain property data for a structure (¶ 86).  The system further identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries.  Further still, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 300, 319, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale.  Moreover, one of ordinary skill looking upon the teachings of Gross would have found that a single source of information does not have all possible relevant information about a home and, consequently, in view of the teachings of Gross, would have been motivated to look at other sources of information as these other sources of information would supplement and provide a better understanding of a particular home when compared to simply referring to a single source of information.  For example, Google Maps, by itself, provides, at least, map information concerning a home’s location, but would not provide real estate property information that can be found on Zillow or Redfin.  Similarly, Google Maps and a real estate website, e.g., Zillow, on their own, would not provide tax information, taxes, liens, and etc., and, consequently, would look towards government systems and other external databases to acquire this information. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack and Shenoy, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.
In regards to claims 2, 9, 16, the combination of Lissack and Shenoy discloses the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8; the system as recited in claim 15), wherein the public data sources comprise […], […], and online school district data sources (¶ 107 wherein the public data source can include, at least, school reports).  
The combination of Lissack and Shenoy discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack and Shenoy discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home.  Although the combination of Lissack and Shenoy discloses a wide range of information sources, the combination of Lissack and Shenoy fails to explicitly disclose all possible types of data that can be accessed and used.
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8), wherein the public data sources comprise online tax assessor data sources, online county records data sources, and online school district data sources.
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources such as Google Maps and Zillow or Redfin to obtain property data for a structure (¶ 86).  The system identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries. 
The system monitors and classifies property owner engagements with the system in order to identify potential needs (¶ 572).  Tags are used to store the nature of user interactions and inquires.  Data analytics are run on the collected data to identify targeted marketing opportunities.  Communications related to target advertising of services to target homes may be sent to both service providers and property owners (¶ 444; Claim 1).
(See also ¶ 89, 90, 272)
Finally, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 300, 319, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack and Shenoy, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.
In regards to claims 3, 10, 17, the combination of Lissack and Shenoy discloses the automated method as recited in claim 2 (the computer-readable storage medium as recited in claim 9; the system as recited in claim 16), wherein the public data sources further comprise […], […], and online local law enforcement data sources (¶ 107 wherein the public data source can include, at least, crime reports).  
The combination of Lissack and Shenoy discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack and Shenoy discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home.  Although the combination of Lissack and Shenoy discloses a wide range of information sources, the combination of Lissack and Shenoy fails to explicitly disclose all possible types of data that can be accessed and used.
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
the automated method as recited in claim 2 (the computer-readable storage medium as recited in claim 9), wherein the public data sources further comprise online mapping data sources, online satellite imagery data sources, and online local law enforcement data sources.
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources such as Google Maps and Zillow or Redfin to obtain property data for a structure (¶ 86).  The system identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries. 
The system monitors and classifies property owner engagements with the system in order to identify potential needs (¶ 572).  Tags are used to store the nature of user interactions and inquires.  Data analytics are run on the collected data to identify targeted marketing opportunities.  Communications related to target advertising of services to target homes may be sent to both service providers and property owners (¶ 444; Claim 1).
(See also ¶ 89, 90, 272)
Finally, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 300, 319, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack and Shenoy, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.
In regards to claims 7, 14, the combination of Lissack and Shenoy discloses the automated method as recited in claim 6, wherein the analytics further comprise an average of attributes of each of the listings, wherein the attributes comprise location, […], […], price, and square footage (¶ 84, 100, 102, 107, 131 wherein attributes that are tracked and analyzed include, but not limited to, size, location, price range, amenities of interest; NOTE: As will be discussed below, Gross also teaches these types of attributes).  
The combination of Lissack and Shenoy discloses a system and method of tracking and analyzing a buyer’s behavior with respect to home shopping/viewing.  The combination of Lissack and Shenoy discloses that information is not only collected concerning a buyer’s behavior, but also information from a plurality of databases that contain information relevant to a home.  Although the combination of Lissack and Shenoy discloses a wide range of information sources, the combination of Lissack and Shenoy fails to explicitly disclose all possible types of data that can be accessed and used.
To be more specific, the combination of Lissack and Shenoy fails to explicitly disclose:
the automated method as recited in claim 6 (the computer-readable storage medium as recited in claim 8), wherein the analytics further comprise an average of attributes of each of the listings, wherein the attributes comprise location, number of bedrooms, number of baths, price, and square footage
However, Gross, which is also directed to home shopping, further teaches a system and method that uses external data sources such as Google Maps and Zillow or Redfin to obtain property data for a structure (¶ 86).  The system identifies structural or maintenance problems with a property and identifies nearby service providers to address these issues (Abstract).  By identifying groups of properties that have similar service needs, the system can match nearby service providers with potential customers, and also provide targeted advertising to customers who make inquiries. 
The system monitors and classifies property owner engagements with the system in order to identify potential needs (¶ 572).  Tags are used to store the nature of user interactions and inquires.  Data analytics are run on the collected data to identify targeted marketing opportunities.  Communications related to target advertising of services to target homes may be sent to both service providers and property owners (¶ 444; Claim 1).
(See also ¶ 89, 90, 272)
Finally, Gross teaches that other sources of data can be used in order to retrieve tax information, county records, deed information, liens, satellite and aerial images, maps, and information regarding interior characteristics of the property, such as, but not limited to, number of bedrooms, number of bathrooms, size, age, and so forth (¶ 86, 125, 163, 184, 193, 209, 235, 243, 300, 319, 341, 345, 442; Fig. 27c).
One of ordinary skill in the art would have found it beneficial to include as much information about a home as this would provide necessary information to assist a buyer with determining whether to purchase a home and increase the likelihood of converting a curious buyer to an actual prospective buyer, while also assisting the agent with collaborating with a buyer in order to close a sale.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the real estate shopping system and method of the combination of Lissack and Shenoy, with the ability to include as much information as possible concerning a home, as taught by Gross, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  By providing as much information as possible about a home the system and method would more efficiently facilitate the shopping and buying experience of both a buyer and agent by providing necessary information that would assist in determining whether to complete a sale.

______________________________________________________________________

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in view of Gross (US PGPub 2016/0027051 A1) in further view of Kulbaba (US PGPub 2008/0140701 A1).
In regards to claims 4, 11, the combination of Lissack, Shenoy, and Gross discloses a system and method of monitoring communications between a buyer and agent and, when needed, provide scripts and recommendations that the can be communicated from one party to another.  Although the combination of Lissack, Shenoy, and Gross discloses that it is well-known in the art for the system to assist and, in some cases, intervene on behalf of one party by providing information that is recommended to be communicated to another party, combination of Lissack, Shenoy, and Gross fails to explicitly disclose also providing a translation feature that translates communications from one language to another.
To be more specific, the combination of Lissack, Shenoy, and Gross fails to explicitly disclose: 
the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8), wherein said retrieving the additional information comprises translating one or more of the communications from one language to another language.  
However, Kulbaba teaches that it is old and well-known in the art to utilize a system that provides language translation services when users are communicating with one another.  Kulbaba, similar to the combination of Lissack, Shenoy, and Gross, can provide a user with a script for selection and that the system can facilitate the generation of a communication message to a particular user.  Kulbaba further teaches that since users may be from different countries the system will provide automatic translation of messages as this would ensure that messages are understood by all parties.
(Abstract; ¶ 14, 39, 54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide automatic translation of communications between users, as taught by Kulbaba, in the realty communication system that provides scripts to facilitate communications between users, as disclosed by the combination of Lissack, Shenoy, and Gross, as this would ensure that all parties are able to communicate with one another.

______________________________________________________________________

Claims 5, 6, 12, 13, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US PGPub 2009/0063232 A1) in view of Shenoy et al. (US Patent 11,069,010 B1) in view of Gross (US PGPub 2016/0027051 A1) in further view of Wilson et al. (US PGPub 2015/0302488 A1).
In regards to claims 5, 12, 18, the combination of Lissack, Shenoy, and Gross discloses a system and method for identifying potential leads with regards to real estate and using the information gathered about user activity with regards to real estate viewing in order to determine potential buyers.  Although the combination of Lissack, Shenoy, and Gross discloses that various user activities are monitored, stored, and analyzed, such as, but not limited to, viewing frequency, when a listing was viewed, and so forth, for determining in order to determine if a user should be provided with recommendations of comparables, the combination of Lissack, Shenoy, and Gross fails to explicitly disclose whether it is well known to also track the time spent viewing a listing.
To be more specific, the combination of Lissack, Shenoy, and Gross fails to explicitly disclose:
the automated method as recited in claim 1 (the computer-readable storage medium as recited in claim 8; the system as recited in claim 15), wherein the analytics comprise the amount of time the buyer has spent viewing each of the initial listings.  
However, Wilson, which is also directed towards tracking user activity with regards to real estate viewing, further teaches that it is also old and well-known in the art to track the amount of time a user has spent viewing a listing.  Wilson teaches that it is advantageous to also track this particular activity type as this allows the system to determine the popularity of a particular listing, which is information that can be used in the system and method of the combination of Lissack, Shenoy, and Gross as the combination of Lissack, Shenoy, and Gross discloses that the activities of one user can affect what to recommend to other users (Lissack – ¶ 118).  By taking into consideration the popularity of a listing one of ordinary skill in the art would be able to provide a more targeted listing recommendation system and method for users of the system by informing users who may be unaware of a particular property on the existence of a potential property of interest.
(For support see: Wilson – ¶ 78, 88; Claim 1, Claim 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to track the amount of time that a user spends viewing a listing, as taught by Wilson, in real estate user activity tracking and recommendation system and method of the combination of Lissack, Shenoy, and Gross, as this would allow the system to further facilitate and determine what listings to recommend to a user as an increase in popularity that is based on, at least, time spent viewing a listing, can serve as an indication of interest of a user.
6.	In regards to claims 6, 13, 19, the combination of Lissack, Shenoy, Gross, and Wilson discloses the automated method as recited in claim 5 (the computer-readable storage medium as recited in claim 12; the system as recited in claim 18), wherein the analytics further comprise the number of times the buyer has viewed each of the initial listings (¶ 76, 91, 92, 93, 95, 107, 119, 125 wherein the system tracks the number of times a buyer has viewed specific properties).  
20.	In regards to claim 20, the combination of Lissack, Shenoy, Gross, and Wilson discloses the system as recited in claim 19, the system as recited in claim 19, wherein said analytics further comprise averages of attributes of each of said listings, wherein said attributes comprise location, number of bedrooms, number of baths, price, and square footage (Lissack – ¶ 84, 100, 102, 107, 131 wherein attributes that are tracked and analyzed include, but not limited to, size, location, price range, amenities of interest; Wilson – ¶ 34, 36, 51, 66, 85 wherein the attributes can include, at least, the number of bedrooms and the number of baths).  
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC 101
The rejection under 35 USC 101 has been withdrawn due to amendments as the claimed invention integrates itself into a practical application.  
Rejections under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Sasson (US PGPub 2017/0337569 A1); Owen et al. (US PGPub 2015/0100430 A1); Cutting (US PGPub 2016/0189271 A1); Cunningham et al. (US PGPub 2016/0314425 A1); Ashokan (US PGPub 2018/0225784 A1) – which are directed towards the management of real estate leads
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/1/2022